
	
		II
		111th CONGRESS
		1st Session
		S. 1705
		IN THE SENATE OF THE UNITED STATES
		
			September 24, 2009
			Mr. Barrasso introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain acrylic fiber
		  tow containing a minimum of 92 percent acrylonitrile.
	
	
		1.Certain acrylic fiber tow
			 containing a minimum of 92 percent acrylonitrile
			(a)In
			 generalSubchapter II of
			 chapter 99 of the Harmonized Tariff Schedule of the United States is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.01.00Acrylic
						  fiber tow (polyacrylonitrile tow) containing a minimum of 92 percent
						  acrylonitrile by weight, from 200 to 600 ppm sodium and no organic solvent, the
						  foregoing wound into spools each containing 24,000 filaments and with average
						  filament measuring 1.3 decitex (plus or minus 0.15) (provided for in subheading
						  5501.30.00)FreeNo changeNo
						  changeOn or before
						  12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
